
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 717
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Ms. Lee of California
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Passport Month.
	
	
		Whereas through international travel, people of the United
			 States can individually play a major role towards improving foreign relations
			 by building bridges and making connections with citizens of other
			 countries;
		Whereas interacting with the global community inspires
			 United States citizens to reflect on the diverse multi-cultural background that
			 has defined the Nation as a great country of cooperation and progress;
		Whereas having a passport and traveling abroad creates
			 connections and promotes understanding with the global community, supporting
			 goodwill throughout the world, and opening the doors to increased peace,
			 tolerance, and acceptance;
		Whereas having a passport and traveling abroad opens up a
			 preponderance of educational opportunities and experiences for people in the
			 United States of all ages;
		Whereas having a passport and traveling abroad enables
			 United States citizens to see first-hand the effect of the Nation on the world,
			 including the tremendous amount of humanitarian aid given by the United States
			 through both public and private sectors;
		Whereas having a passport and traveling abroad reminds
			 people in the United States that they are members of a global family and gives
			 them opportunities to mend rifts around the world;
		Whereas fewer than 25 percent of eligible people in the
			 United States have passports, thereby limiting their ability to travel outside
			 the United States;
		Whereas in 2008, the number of passports issued to people
			 of the United States dropped significantly for the first time in nearly 20
			 years, indicating a need for renewed focus on obtaining passports;
		Whereas the Western Hemisphere Travel Initiative has
			 created new requirements for citizens traveling by land or sea from Canada,
			 Mexico, Bermuda, and the Caribbean;
		Whereas the State Department has recently introduced the
			 Passport Card to provide a new method of identification for citizens traveling
			 by land or sea from Canada, Mexico, Bermuda, and the Caribbean;
		Whereas the more United States citizens travel abroad, the
			 more they will experience opportunities to increase their understanding of the
			 world and the role the United States plays in it;
		Whereas the creation and support of a National
			 Passport Month signals to people in the United States the important
			 role they can play as ambassadors for the Nation by serving as agents of
			 understanding, tolerance, and mutual respect; and
		Whereas travel publishers along with travel editors from
			 the most prestigious media outlets in the United States, student travel
			 organizations, and book sellers have designated September as National
			 Passport Month to educate the public about the importance of having a
			 passport and the positive impact international travel has on individuals: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of
			 National Passport Month;
			(2)requests that the
			 President issue a proclamation calling on the Federal Government, States,
			 localities, schools, nonprofit organizations, businesses, other entities, and
			 the people of the United States to observe National Passport
			 Month with appropriate ceremonies, programs, and activities; and
			(3)encourages media
			 organizations to participate in National Passport Month and to
			 help inform the people of the United States about the importance of obtaining
			 passports.
			
